Citation Nr: 1131039	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  09-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  In that rating decision, the RO denied service connection for PTSD.  

In November 2010, the Veteran testified before the undersigned during a Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder.

The Board notes that the RO also denied a claim for service connection for anxiety and depression in an October 2009 rating decision.  In being cognizant of the Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that VA should consider alternative current conditions within the scope of the filed claim, the Board finds that the other psychiatric disorders should be considered as part of the Veteran's claim on appeal.  As such, the matter has been re-characterized as shown above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board finds that additional development is necessary prior to adjudication of the claim.

The RO denied the Veteran's claim because there was no verified in-service stressor event related to a current diagnosis of PTSD.  The Veteran's alleged in-service stressors involved his duties in clerical support at Army Headquarters in Saigon, Republic of Vietnam, and other incidents that occurred while he was stationed there.  The evidence of record shows the Veteran has reported the following:  (1) his duties required him to be seated near, and sometime participate in, the "war room," where he was privy to information involving body counts, bombing coordinates, specialized weaponry, and other battle intelligence; (2) he saw body caskets almost daily while en route to the communication center; (3) he came under enemy attack while on a flight to Cam Ranh Bay; and (4) he was in proximity to mortar and rocket attacks in Saigon in April 1971. 

In a June 2008 statement submitted in support of the claim, the Veteran reported that he experienced "extreme fear" while he was stationed in Vietnam and he would be "seeing things move that did not."  Also, during the November 2010 Board hearing, the Veteran testified that during service, he experienced nightmares and he felt anxious and nervous.  See November 2010 Board hearing transcript, page 14.  He further testified that he has experienced similar symptoms since his period of service.  See Id, page 20. 

During the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Specifically, the evidentiary establishing the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f);  75 Fed. Reg. 39843-133 (July 13, 2010).  Under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if:  (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.   

Here, the Veteran's service personnel records show that his military occupational specialty (MOS) is listed as communication specialist during the period he was stationed in Vietnam from April 1971 to March 1972.  It also shows he was a member of the Communication Center Company, and that he was stationed at the Headquarters, in Saigon.  The record does not reflect the Veteran received any medals indicative of combat. 

First, a remand is needed to attempt to verify the Veteran's reported alleged in-service stressor involving mortar attack in Saigon in April 1971.  The RO/AMC should send the Veteran another PTSD questionnaire, and to ask him to fill out the form and submit it back to VA.  The RO should specifically request that the Veteran provide further detailed information pertaining to mortar attacks, including the location, units involved, and times when these attacks occurred.  After any relevant information is obtained from the Veteran, the RO should submit an inquiry to the appropriate entities, including but not limited to the Joint Service Records Research Center (JSSRC), to investigate and attempt to verify the Veteran's reported stressor events.

Even if the above claimed stressors cannot be verified, the Veteran should still be afforded a VA psychiatric examination in conjunction with his claim, in accordance with recent amendments to VA regulations governing service connection for PTSD.   The Veteran's claimed stressors involving his duties at the communication center, being under general mortar attacks and enemy fire, and seeing body caskets, are consistent with the places, types, and circumstances of the his service from April 1971 to March 1972.  See 38 C.F.R. § 3.304(f). 

Moreover, the record contains VA treatment records, which reflect that the Veteran has been seeking mental health treatment.  While these record do not show a diagnosis of PTSD, it does indicate that the Veteran has been recommended for PTSD counseling and services.  See VA treatment record dated September 2008. 

The VA examiner should be asked to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed in-service stressor events and if the current symptoms are related to an in-service stressful event.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  The VA examiner should also be instructed to identify whether the Veteran has any psychiatric disorder other than PTSD and to ascertain whether any such diagnosed disorder is related to service.  The examiner is asked to comment on the Veteran reports of experiencing symptoms of anxiety and nervousness since his period of service. 

Prior to the examination, the RO/AMC should obtain all outstanding VA and non-VA records of pertinent treatment with the Veteran's assistance.  It is noted that the Veteran has identified more recent VA mental health treatment than 2008.  The RO/AMC should ensure that the record contains all the Veteran's pertinent treatment records from any identified facility.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA or private treatment, and obtain those records.  

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

2.  Contact the Veteran and ask him to provide specific details involving the incidents where he was in the area of mortar attacks while he was stationed in Saigon.  In particular, the RO/AMC should ask the Veteran to provide the date, location and unit he was assigned to when these attacks occurred, or any other identifying information that would assist in efforts to attempt to verify the occurrence of the reported events.  The Veteran should be informed that the details in his response are very important to his claim.

4.  After receiving the Veteran's response or the appropriate period of time has passed, the RO/AMC should attempt to obtain additional information that may corroborate the Veteran's claimed stressors involving the mortar attacks in Saigon, Vietnam, during April 1971.  The RO/AMC should send requests to the appropriate entities, including but not limited to the Joint Service Records Research Center (JSSRC), to investigate and attempt to verify the Veteran's reported stressor events.

Following the receipt of the responses from the entities contacted, the RO/AMC should prepare a report detailing their efforts, any responses received, and the results of their requests.  If no response has been received, the RO/AMC should so state in its report.  This report is then to be added to the claims folder.

5.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed inservice stressor events and if the current symptoms are related to an inservice stressful event.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).

For any other diagnosed disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to service.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

A complete rationale for all opinions provided should be given.  If the examiner is unable to address any inquiry sought above, then he or she should explain why.

6.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then re-adjudicate the claim for service connection for psychiatric disorder, to include PTSD.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.


The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


